DETAILED ACTION
Applicant’s filing RCE dated Feb. 04, 2022.
Claims 18, 24, and 30 have been amended.
Claims 18-34 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Ms. Jessica Babad (Reg. No. 54,636) on 03/07/2022 to place the claims in the condition for allowance.
In the claims filed on 02/04/2022, further amend as below:
18.  (Currently amended) A device comprising:
a memory storing processor-executable process steps; and
a processor to execute processor-executable process steps to:
	receive at least a first job having a first type; 
	determine whether a current number of worker threads of a client application is less than a maximum worker thread limit, wherein a worker thread is adapted to execute a job;
	upon determining that the current number of worker threads is less than the maximum worker thread limit
		(a) create a first worker thread adapted to execute the first job, wherein the first worker thread is tied to a first context capable of performing the first job, 
		execute the first job with the worker thread;
	upon determining that the current number of worker threads is the maximum worker thread limit:
		determine an available worker thread for the first job;
		assign the available worker thread to the first job; and
		execute the first job on the available worker thread; and. 
	upon determining the current number of worker threads is the maximum worker thread limit and a worker thread is not available for assignment to the first job:
			prune one or more inactive worker threads;
			create a first worker thread associated with the first context; and
			execute the first job on the first worker thread. 

19. (Cancelled)

20. (Cancelled)

24.  (Currently amended) A computer-implemented method comprising:
	determining whether a current number of worker threads of a client application is less than a maximum worker thread limit, wherein a worker thread is adapted to execute a job;
	upon determining that the current number of worker threads is less than the maximum worker thread limit
		(a) creating a first worker thread adapted to execute the first job, wherein the first worker thread is tied to a first context capable of performing the first job, 
		executing the first job with the worker thread;
	upon determining that the current number of worker threads is the maximum worker thread limit, determining an available worker thread for the first job, and assigning the available worker thread to the first job; and
	upon determining the current number of worker threads is the maximum worker thread limit and a worker thread is not available for assignment to the first job, 
pruning one or more inactive worker threads, creating a first worker thread associated with the first context, and executing the first job on the first worker thread.

25.  (Cancelled) 

26.  (Cancelled) 

30.  (Currently amended) A non-transitory computer-readable medium storing computer-executable process steps which, when executed by a computing device, provide a web worker manager to:
receive a first instruction from a client application to register a first context;
	receive a second instruction from the client application to enqueue a first job associated with the first context, wherein the first context is capable of performing the first job;
in response to the second instruction, enqueue the first job in a job pool;
	determine whether a current number of worker threads of the client application is less than a maximum worker thread limit, wherein a worker thread is adapted to execute a job;
	upon determining that the number of worker threads is less than the maximum worker thread limit
		(a) create a first worker thread adapted to execute the first job, wherein the first worker thread is tied to a first context capable of performing the first job, , wherein the available worker thread is tied to the first context capable of performing the first job; and
		execute the first job with the worker thread;
	upon determining that the number of worker threads is the maximum worker thread limit:
		determine an available worker thread for the first job;
		assign the available worker thread to the first job; and
		execute the first job on the available worker thread; and
	upon determining the current number of worker threads is the maximum worker thread limit and a worker thread is not available for assignment to the first job:
			prune one or more inactive worker threads;
			create a first worker thread associated with the first context; and
execute the first job on the first worker thread.

31.  (Cancelled) 

32.  (Currently amended) A non-transitory medium according to Claim [[31]] 30, the web worker manager further to: post a result of execution of the first job to the client application.

Allowable Subject Matter
Claims 18, 21-24, 27-30, and 32-34 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “upon determining that the current number of worker threads is less than the maximum worker thread limit: (a) create a first worker thread adapted to execute the first job, wherein the first worker thread is tied to a first context capable of performing the first job, or (b) assign an available worker thread to the first job, wherein the available worker thread is tied to the first context capable of performing the first job; and upon determining the current number of worker threads is the maximum worker thread limit and a worker thread is not available for assignment to the first job, pruning one or more inactive worker threads, creating a first worker thread associated with the first context, and executing the first job on the first worker thread” as recited in independent claims 18, 24, and 30. Claims 21-23, 27-29, and 32-34 are considered allowable by virtue of their dependence on allowable independent claims 18, 24, and 30. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191